PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/846,613
Filing Date: 13 Apr 2020
Appellant(s): OOI et al.



__________________
Remus F. Fetea
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/29/2021.

(1)    Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/15/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2)    Response to Argument
Appellant argued for claim 1 that:
1.)	Oyama indicates that plural LED lamps may be replaced with "a plurality of laser beam oscillators," and the FOA therefore concludes that Oyama discloses a first laser device and a second laser device. Appellants disagree with this interpretation because the primary goal in this reference is to generate even luminance of an area, i.e., to be free of bright and dark patterns. To achieve this goal the light sources have to be identical, the same LEDs or the same lasers or no uniformity of luminance may be achieved. In other words, if the most left light source is a laser generating green and the most right light source is a laser generating red, no uniform luminance would be obtained behind the second diffusion member, as more green light would be present to the left in the figure and more red light would be present to the right. The only way to achieve uniform luminance with plural light sources is to use identical laser lights to generate the same colors everywhere. Therefore, It would have been obvious to use two different laser devices that emit different wavelengths.
Examiner respectfully disagrees. Appelant's assertion that the light sources have to be identical or no uniformity of luminance may be achieved is unaccompanied by evidentiary support, and, thus, is insufficient to rebut Examiner's finding of obviousness. Oyama teaches the light flux fom the first and second laser devices [a plurality of laser beam oscillators may be used [0094]; light source units 50 at the outsides of the lighting windows so as to be opposed to each other… the light source units 50 on both sides [0173] FIG. 46] is first reflected by optical component 24 before being diffused by the light diffusion structural member [it is possible to use the reflection panel 24 in the lighting apparatuses of the tenth to fifteenth embodiments, and hence the light flux is reflected by the reflection panel 24 and then enters the first light diffusion structural member 2 [0159] FIG. 43]. 

 2.)	Yajima discloses wavelengths of light emitted from the first semiconductor laser 22a and the second semiconductor laser 22b are preferably called a wavelength band called red of 630 nm (nanometer) to 680 nm and blue of 380 nm to 500 nm. It is not clear whether both lasers 22a and 22b emit the same wavelengths, in the red band or in the blue band, or each laser emits in a different band. Neither of these two references disclose using two laser beams having different wavelengths.
	Examiner respectfully disagrees. Yajima teaches a light source 20c, 20d a first laser device 22a that generates a first laser beam having a first wavelength, and a second laser device 22b that generates a second laser beam having a second wavelength different from the first wavelength [the wavelength of the light emitted from the first semiconductor laser 22a and the second semiconductor laser 22b is preferably called a wavelength band called red from 630 nm (nanometers) to 680 nm or blue from 380 nm to 500 nm, Yajima machine translation page 6 paragraph 2]. Yajima additionally teaches a first semiconductor laser in the blue wavelength band and a second semiconductor laser may be in a red wavelength band [The first semiconductor laser 22c, a second semiconductor laser 22d may be constituted by the same wavelength in accordance with the plant 30 to be cultivated interest, it may be constructed by combining different wavelengths. For example, in the case of lettuce, it is possible grown only in the red wavelength band, in the case of pepper, in addition to the red wavelength band, blue wavelength band is also necessary, in this case, the first semiconductor laser 22c in the blue wavelength band, the second semiconductor laser 22d may be set to red wavelength band, Yajima machine translation page 9 paragraph 4]. Yajima therefore clearly discloses using two laser beams having different wavelengths.

3.)	The FOA indicates that Oyama shows a light source 50 remotely located from the growth chamber, which is indicated to be the light source according to one of embodiments ninth, tenth, twelfth, and fourteenth to seventeenth and the light source 50 can be modified to use different laser devices as disclosed in paragraph [0084], which describes the third embodiment. The FOA further states that one or more optical components 24 are also disclosed by Oyama, according to the tenth to fifteenth embodiments. No justification was provided by the FOA with regard to the underlying reasoning for combining various embodiments of Oyama to arrive at the claimed invention. 
Examiner respectfully disagrees. Appellant's reliance on the decision in In re Stepan Company is ill placed because the various embodiments cited in the rejection are directly related to each other by the teachings of Oyama. Oyama teaches light source 50 of the ninth, tenth, twelfth, and fourteenth to seventeenth embodiments [light source units 50 according to any one of the ninth, tenth, twelfth, and fourteenth to seventeenth embodiments are placed outside the thermal insulation chamber 44 [0168]] is directly related to the third embodiment because the fifteenth embodiment has a structure in which the light source units are placed opposed to each other on end face 21 d of light guide panel 21 independently in the apparatus of the third embodiment [The fifteenth embodiment has a structure in which the light source units are placed so as to be opposed to each other not only on the end face 21 c but also on the other end face 21 d of the light guide panel 21 independently in the lighting apparatus of the third embodiment illustrated in FIG. 37 so that the flat light flux having high directivity enters the light guide panel 21 from each of the light source unites [0155]]. The rejection is therefore proper because it does not involve combining any embodiments not directly related to each other by the teachings of the cited reference.

 4.)	There is no indication in Licamele that each of the three different lights are generated with the same light source, and even less indication that all those lights are emitted by first and second laser devices, as recited by Claim 1. In other words, Licamele discloses in various embodiments the possibility of using a first light source for white light, or a second light source for UV light, or a laser device for a flashing light, but not the use of the same light source such that a computer selects the desired light by 
Examiner respectfully disagrees. Licamele teaches a computer configured to select the desired light by controlling the same light source [computer adapted to control one or more elements of the photobioreactor [0097]; The light source 215 may be controlled to provide light at or around a particular monochromatic wavelength, bandwidth of wavelengths, a photoperiod, optical filter, intensity, flashing period (both on and off) and/or other aspect of the light [0099]] to select between emitting an ultraviolet light for sterilizing the growth chamber [ultraviolet-C may be used to kill bacteria and other microbial contaminants [0070]], emitting white light for inspecting an interior of the growth chamber [emit white light that is brighter, more uniform and more energy efficient than that emitted by fluorescent lights [0035]], and emitting the pulsed laser light [provide flashing light in the millisecond rate to optimally enhance photosynthesis [0042]; the flashing may be caused by a device external to the photobioreactor, such as by a flash lamp or laser [0042]] at the pulsing frequency for growing the one or more agriculture products [emit light at or around a pre-selected wavelength determined according to an optimal wavelength absorbance of a photosynthetic pigment (also referred to as a photoreceptor) [0103]].  

5.)	The only reason provided for combining the teachings from Oyama and Licamele is to provide "pulsed laser light according to an optimal wavelength absorbance of a photosynthetic pigment (photoreceptor) to optimally enhance photosynthesis." Generically indicating that a certain feature of the applied art is desired to be optimal or enhanced is not a reason for combining references, especially when so many features are missing from Oyama. In other words, even if there is a desire to "optimally
enhance photosynthesis," it is not clear why optical fibers extending from one or more optical components into the interior of the growth chamber would achieve such a goal, why the use of ultraviolet light for sterilizing the growth chamber would "optimally enhance photosynthesis.", or why the use of white light for inspecting the interior of the growth chamber would "optimally enhance photosynthesis."
Examiner respectfully disagrees. In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case,  a specific motivation to combine the references is found in the Licamele reference. It would have been obvious to modify the agriculture system taught by Oyama to include the features taught by Licamele because doing so would have provided pulsed laser light according to an optimal wavelength absorbance of a photosynthetic pigment (photoreceptor) to optimally enhance photosynthesis [certain types of luminescent material can provide flashing light in the millisecond rate to optimally enhance photosynthesis without wasting energy. LEDs and other semiconductor-based lights can flash at very high rates and be fine tuned to the particular photosynthetic organism, its stage in life and the desired target product produced [0042]]. Appellant has not provided persuasive evidence or argument that the rejection is not based upon a rational underpinning.

6.)	Licamele only states that a laser delivered to the photobioreactor by a bundle of optical fibers
deliver only one wavelength of light and may be preferred over the narrow band of light from a LED. Licamele does not teach that combined first and second laser beams are delivered (note that the claim recites that the first wavelength is different from the second wavelength) by the bundle of optical fibers. To the contrary, this paragraph indicates that the entire bundle of optical fibers delivers only one wavelength. This means that Licamele does not contemplate delivering plural wavelengths. 
Examiner respectfully disagrees. Licamele contemplates delivering plural wavelengths because teaches a light source controlled to provide light at or around a bandwidth of wavelengths [The light source 215 may be controlled to provide light at or around a particular monochromatic wavelength, bandwidth of wavelengths, a photoperiod, optical filter, intensity, flashing period (both on and off) and/or other aspect of the light [0099]]. The bundle of optical fibers may deliver one wavelength of light that is produced by combining two different wavelengths from first and second laser beams.  


reflect the light from corresponding sources 22a and 22b toward the plant 30, and these reflected lights partially intersect each other just above the plant 30. However, Yajima has the following deficiencies.
First, the mirrors 24a and 24b are just above the plants, and not located outside and remotely from the growth chamber. Second, Claim 1 specifically recites that the one or more optical components
combine, remotely from the growth chamber, the first and second laser beams. Figure 1 of Yajima and all other figures of this reference show the mirrors 24a and 24b being placed directly above the plants, and not outside a growth chamber. Thus, the mirrors in Yajima cannot combine the first and second laser beams outside the growth chamber. Third, Claim 1 recites that the one or more optical fibers deliver the combined first and second laser beams. There is no disclosure in Yajima or the other two references that combined first and second laser beams are carried by optical fibers from outside the growth chamber and delivered to the plants.
Examiner respectfully disagrees. Yajima was not relied on for teaching optical components located outside and remotely from the growth chamber as Oyama teaches light source 50 remotely located from the growth chamber [light source units 50 according to any one of the ninth, tenth, twelfth, and fourteenth to seventeenth embodiments are placed outside the thermal insulation chamber 44 [0168]] and one or more optical components 24 located outside and remotely from the growth chamber [it is possible to use the reflection panel 24 in the lighting apparatuses of the tenth to fifteenth embodiments, and hence the light flux is reflected by the reflection panel 24 [0159] FIG. 43]. Yajima was relied on for teaching one or more optical components 24a, 24b configured to combine the first laser beam with the second laser beam. Licamele was relied on for teaching one or more optical fibers extending from the one or more optical components into the interior portion of the growth chamber and configured to deliver the combined first and second laser beams to the one or more agricultural products [laser delivered to the photobioreactor by a bundle of optical fibers [0069]]. In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Appellant has not specifically argued claims 2-18; thus claims 2-18 stand or fall with claim 1.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/Jeffrey Ryan Larsen/
Examiner, Art Unit 3643
Conferees:
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643                                                                                                                                                                                                        
/BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.